Title: To John Adams from William Tudor, 17 September 1774
From: Tudor, William
To: Adams, John


     
      Dear Sir
      Boston Sepr. 17th. 1774
     
     Nothing very material has taken Place here since Mr. Revere left Boston, by whom you will have particular Accounts. The Fortifications at the Entrance of the Town and Entrenchments &c. on the Neck advance rapidly, they have three hundred Soldiers constantly at Work there. Seven Regiments are already here with a Train of thirty Peices of Cannon, and two more Regiments from Quebec are every Week expected. What all these formidable military Maneuvres are to terminate in, Time will discover. General Gage professes to act only on the defensive. I wish we may not soon find something else is design’d besides the bare Protection of his Troops. Should he commence one Act of Hostility, such is the Spirit that prevails universally, a civil War would inevitably be the Consequence. The People expect and are preparing for the worst. It is thought that within a Month there has been sold out of this Town 5000 small Arms. Guns are so scarce here now that there is not a complete firelock to be purchased. The Countrymen almost every where turn out and exercise three Times a Week. There is said to be fifty Cannon in the upper Part of the County of Middlesex completely fitted for Service. May Heaven interpose at this very critical Period and avert the Calamities which must ensue, should we recur to this dernier Resort. But should it be necessary to recur to it, I shall think myself fortunate to be here, to join my Countrymen in their noble Cause. We can never bleed in a more righteous one.
     There has not been any Court allowed to sit in any County since the first of Sepr. Nor do we attempt to fill any Writs. The extreme Inconveniences that must soon be felt from this Supension of all Law Processes, will I fear produce the most shocking Convulsions. We already suffer greatly. You sympathise with Us, Sir, and will undoubtedly represent the Necessity we are in of Relief. The nervous Language with which You convey your virtuous, patriotic and sympathising Feelings must make Impressions on your Brother Delegates. I am sure of all your Exertions in this Way, and from them form the most sanguine Expectations.
     Whatever general, continental Measures may be agreed to for the other Colonies to adopt, some particular ones must be advised to for this Province particularly. The Acts of Parliament though they affect all the Colonies are immediately operative only in this. By them our Charter is destroy’d, and we thereby reduc’d to resort to first Principles.—I am prevented pursuing the Subject by a Call for my Letter.
     
      Your most obt. Servt.
      Will. Tudor
     
    